Title: To George Washington from John Jay, 23 September 1791
From: Jay, John
To: Washington, George

 

Dear Sir
New York 23d Septr 1791

My first Idea was to have made a Sketch of what, in my opinion would be proper on the occasion; but finding in the Progress of it, that my Information relative to the actual State of Affairs was not sufficiently particular, and in several Respects defective, it became necessary to confine myself to general Remarks.
How far the fiscal arrangements require amendments or additions, can best be ascertained by the Secretary. I recollect one Case which should be provided for vizt where Bribes are offered to Revenue Officers. It will rarely happen that the offer of a Bribe can be proved except by the man to whom it is offered; and if he be disqualified (by being interested in the Penalty) from giving Testimony, the offender must be acquitted. Auxiliary Provisions may in the Execution of other Parts of these Statutes have been found wanting—This merits Inquiry. If amendments are contemplated, it may be proper to observe that as all new Institutions are liable to Defects which Experience only can discover, it may be useful to consider whether the Revenue Laws require any amendments to render them more competent to their Objects.
Whether it is intended to bring forward any and what Plans for additional Supplies, I know not—if it is, some general Ideas leading the Attention that way might be expedient—if not—perhaps it would be well to observe, that the existing Revenues being equal to the ordinary Exigencies of the nation, it will not be necessary to encrease them for any other Purpose than that of reducing the public Debt—this Idea I think should be constantly held up.
If there should this Year be a Surplus of Revenue, the whole or part of which could be spared from domestic Objects; might it not be best to apply it towards discharging the french Debt; and to introduce the Recommendation by some Observations like these? vizt That the friendly Interposition & aids of the King and People of France had been highly conducive to the Establishmt of our Liberty & Independence; and therefore that they might with great Propriety expect from the U.S. every mark of

Attention which their and our circumstances might render eligible—that the cause of Liberty & good Governmt was the cause of all Mankind, and that the Exertions of the Citizens of France to introduce and establish those Blessings not only merited general approbation, but were particularly entitled to our best wishes for their Success—that the U.S. could not better evince this friendly Disposition than by applying part of their Revenues towards paying the Debt due to France, at a Season when from the Derangements incident to Revolution it could not fail of being both acceptable and useful.
Indian Affairs afford another Topic—but on this Subject my Information is too limited to enable me to see things as they probably are—but be they as they may—it might answer a good Purpose occasionally to hint at the Justice and Policy of treating those Nations with Benevolence and constant Regard to good Faith.
If circumstances of Importance should make it proper to say any thing of the Territories under the immediate Governmt of the U.S. it would afford an Opportunity of recommending the Encouragemt of Schools, and the Policy of assisting the Settlers in making such Highways as might open and facilitate communications with the adjacent States.
As to foreign Affairs, I am inclined to think that at present little, if any thing should be said about them; unless some matters very interesting to the U.S. should have occurred. It is said that a minister from England may be expected—he may or he may not come. The Disposition of that court towards us, cannot yet I believe be unequivocally ascertained. to be silent, and thereby to avoid either courting or irritating them, appears to me adviseable in the present moment.
The judicial System undoubtedly calls for Revision—but I rather think it will be better to include it generally among those other of the Subjects heretofore recommended which it may be necessary again to mention, than to make any pointed Remarks respecting it.
To convey necessary Information, and to suggest useful Hints on the one Hand; and on the other so to do both as to cause as few Questions or Divisions as possible in framing the Addresses in answer, seems to be all that is requisite.
All things have their order. All that ought to be done cannot

be done at once—Those therefore of the greatest present Importance should take the Lead, and the Rest be reserved for future Sessions.
As to public and private communications—it strikes me that the former should contain only important & public Information, and in generals; and that Details, as well as Intelligence of a more secret nature, or of lesser Importance should be conveyed by Message.
The Census is a Subject about which much might, but little need be said, the observations pertinent to it being obvious—I think that something should be said generally & cautiously (in the way of Information) of the Proceedings in the Business of the fœderal District; and if necessary, Details may be communicated by Message.
Thus my dear Sir: I have committed to paper what passed in my mind relative to these Subjects, with that Freedom which your Friendship invites; and without that caution & Reserve which a Sense of your Judgment Experience & Discretion tends naturally to create.
I regret the circumstance which called you to Mount Vernon, & hope the Recovery of your Nephew has relieved You from all anxieties on that a⟨cct⟩ I can perceive no Reasons which ought to restrain You from frequent Visits to it during the Recess of Congress—it would conduce to your Health, and so far to the public Good—besides, the Distance is not so great but that in the ordinary Course of things your Presence at Ph[iladelphi]a might at convenient Intervals be spared; for should any thing extraordinary occur, you might very soon be advised of it, and if necessary return.
Be pleased to present my respectful Compliments to your Lady, and believe me to be with perfect Respect Esteem & Attachment Dear Sir Your obliged and obedt Servt

John Jay

